DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5-8 and 15-18 are objected to because of the following informalities:
Claim 5, line 5, please amend “is in said thickness direction” to “[[is]] in said thickness direction”;
Claim 6, line 5, please amend “is in said thickness direction” to “[[is]] in said thickness direction”;
Claim 7, line 4, please amend “said element” to “said sensor element”. 
Claim 8, line 4, please amend “said element” to “said sensor element”. 
Claim 15, line 5, please amend “is in said thickness direction” to “[[is]] in said thickness direction”;
Claim 16, line 5, please amend “is in said thickness direction” to “[[is]] in said thickness direction”.
Claim 17, line 2, please amend “from among said surfaces” to “from among 
Claim 17, line 4, please amend “said element” to “said sensor element”. 
Claim 18, line 2, please amend “from among said surfaces” to “from among 
Claim 18, line 4, please amend “said element” to “said sensor element”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2,5-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al. (US Pub. No. 2016/0258897 A1).
Regarding claims 1 and 11, Sakakibara teaches a sensor element (a sensor element 101 of a gas sensor 100 in Fig.1 [paras.0028-0029]); The limitations “for a limiting-current type gas sensor measuring concentration of NOx in a measurement gas” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Sakakibara teaches a sensor element 101 of a gas sensor 100 measuring the concentration of NOx in a measurement gas [para. 0028], thus, the disclosed sensor element is specifically configured to perform the intended use. Said sensor element having a base part made of oxygen-ion conductive solid electrolyte (The sensor element 101 having a base part comprising a first solid electrolyte layer 4 and a second solid electrolyte layer 6, each being formed from an oxygen ion-conductive solid electrolyte layer of zirconia (ZrO2) [para. 0029]), said sensor element comprising:
a gas inlet through which said measurement gas is introduced from an external space, of instant claims 1 and 11 ( the gas inlet 10 through which measurement gas is introduced from an outside space [para.0036 and Fig.1]); 
a first internal space communicating with said gas inlet under predetermined diffusion resistance, of instant claims 1 and 11 (a first internal space 20 communicating with the gas inlet 10 under diffusion-controlled portions 11 and 13 [para. 0030 and Fig.1].);
a main pump cell as an electrochemical pump cell including an inner pump electrode located to face said first internal space, an out-of-space pump electrode located to face a space other than said first internal space, and said solid electrolyte located between said inner pump electrode and said out-of-space pump electrode, of instant claims 1 and 11 (The main pump cell 21 is an electrochemical pump cell constructed by an inside pump electrode 22 located to face the first internal space 20, an outside pump electrode 23 located to face a space other than the first internal space, and solid electrolyte 6 located between the inner pump electrode 22 and the out-of-space pump electrode 23 [para. 0037 and Fig.1]);
a measurement electrode located inside said sensor element, at least one diffusion control part being located between said measurement electrode and said first internal space, of instant claims 1 and 11 (the measurement electrode 44 is covered with a fourth diffusion-controlled portion 45 and a third diffusion-controlled portion 30 [para. 0053 and Fig.1]. Fig.1 shows that the measurement electrode 44 located inside sensor element, at least one diffusion control part (i.e., the fourth diffusion-controlled portion 45 or third diffusion control portion 30) being located between the measurement electrode 44 and the first internal space 20);
a reference electrode located inside said sensor element and capable of being in contact with a reference gas, of instant claims 1 and 11 (a reference electrode 42 located inside the sensor element and is in contact with a reference gas which is introduced into the air introduction layer 48 through the gas introduction space 43 [para. 0034 and Fig.1].);
a measurement pump cell as an electrochemical pump cell including said measurement electrode, said out-of-space pump electrode, and said solid electrolyte located between said measurement electrode and said out-of-space pump electrode, of instant claims 1 and 11 (The measurement pump cell 41 is an electrochemical pump cell constructed by a measurement electrode 44, the outside pump electrode 23, and the second solid electrolyte layer 6 located between the measurement electrode 44 and the outside pump electrode 23 [para.0052 and Fig.1 ].);
a heater part buried in said sensor element and heating said sensor element, of instant claims 1 and 11 ( a heater portion 70 buried in the sensor element and heating the sensor element 101 [para. 0060 and Fig.1].); wherein
said inner pump electrode is at least made of a cermet of a Pt—Au alloy and zirconia, of instant claims 1 and 11 (The inside pump electrode 22 is formed as porous cermet electrodes (for example, a cermet electrode of Pt containing 1% of Au and ZrO2) [para. 0039].); and
said inner pump electrode is located, from among surfaces defining said first internal space, at least on a surface farthest from said heater part in a thickness direction of said sensor element, and is not located on a surface closest to said heater part in said thickness direction, of instant claim 1; said inner pump electrode is not located between said heater part and said first internal space at least in a thickness direction of said sensor element, of instant claim 11 (the inside pump electrode 22 has a tunnel form structure including the ceiling electrode portion 22a, the bottom electrode portion 22b, and the side electrode portions 22c and 22d [para. 0038 and Fig.2 ]. the inside pump electrode 22 is specified as a tunnel form electrode but is not limited to the tunnel form. For example, the inside pump electrode 22 may include only the ceiling electrode portion 22a or may include only the bottom electrode portion 22b [para. 0079]. The inside pump electrode 22 with only the ceiling electrode portion 22a meets the last limitations of the instant claims 1 and 11).

Regarding claims 2 and 12, Sakakibara teaches the sensor element according to claims 1 and 11, the limitations “wherein a current flowing through said main pump cell when said sensor element is driven under a gas atmosphere having an oxygen concentration of 18% and the balance being nitrogen has a current density of 0.4 mA/mm2 or less” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Sakakibara teaches wherein in the main pump cell 21, oxygen in the first internal space 20 can be pumped in/out by applying a predetermined pump voltage Vp0 between the inside pump electrode 22 and the outside pump electrode 23, and passing a pump current Ip0 between the inside pump electrode 22 and the outside pump electrode 23  [para. 0040]). Thus, the main pump cell 21 is configured to perform the claimed functions above).

Regarding claims 5-6 and 15-16, Sakakibara teaches the sensor element according to claims 1-2 and 11-12, further comprising a slit-like diffusion control part (a second diffusion-controlled portion 13 in Fig.1 [para. 0030]) communicating with said first internal space 20, and located between said gas inlet 10 and said first internal space 20, wherein said slit-like diffusion control part is located to be closer to said heater part than said inner pump electrode is in said thickness direction (the inside pump electrode 22 includes only the ceiling electrode portion 22a, as outlined in the rejection of claim 1 above; Fig.1 shows that the bottom slit of the diffusion-controlled portion 13 is located to be closer to said heater part than said inner pump electrode 22a is in said thickness direction).

Regarding claims 7-8 and 17-18, Sakakibara teaches the sensor element according to claims 1-2 and 11-12, wherein the inside pump electrode (the ceiling electrode 22a as outlined in the rejection of claim 1 above) extends to, from among the surfaces defining the first internal space, a surface along a longitudinal direction and the thickness direction of the element (Fig.1 shows that the ceiling electrode 22a extends along the top surface in both the longitudinal direction in the first internal space 20 and also extends in a thickness direction).

Regarding claims 9-10, 19-20, Sakakibara teaches the sensor element according to claims 1-2 and 11-12. The sensor element further comprising:
a second internal space communicating with said first internal space under predetermined diffusion resistance, of instant claims 9-10, 19-20 (a second internal space 40 communicating with the first internal space 20 under predetermined diffusion resistance 30 [para. 0030 and Fig.1]); and
an auxiliary pump cell as an electrochemical pump cell including an auxiliary pump electrode located to face said second internal space, said out-of-space pump electrode, and said solid electrolyte located between said auxiliary pump electrode and said out-of-space pump electrode, of instant claims 9-10, 19-20 (The auxiliary pump cell 50 as an electrochemical pump cell constructed by an auxiliary pump electrode 51 located to face the second internal space 40, an outside pump electrode 23, and the second solid electrolyte layer 6 located between the electrodes 51 and 23 [para. 0046 and Fig.1]), wherein
said measurement electrode is provided so that said at least one diffusion control part is located at least between said measurement electrode and said second internal space, of instant claims 9-10, 19-20 (the measurement electrode 44 covered with a fourth diffusion-controlled portion 45 [para. 0053 and Fig.1]. Fig.1 shows that the fourth diffusion-controlled portion 45 is located between the measurement electrode 44 and the second internal space 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara, as applied to claims 1-2 and 11-12 above, and further in view of Miyashita et al. (US Pub. No. 2009/0242404 A1). 

Regarding claims 3-4 and 13-14, Sakakibara teaches the sensor element according to claims 1-2 and 11-12. Sakakibara teaches wherein the sensor element further comprising another diffusion control part composed of a pair of slits communicating with said first internal space, and located between said gas inlet and said first internal space (each of the first diffusion-controlled portion 11 and the second diffusion-controlled portion 13 is provided as two horizontally oriented (the longitudinal direction of the opening is a direction perpendicular to FIG. 1) slits, as shown in Fig.1 [para. 0032]).
Sakakibara does not teach wherein diffusion resistance is higher at a first slit of said pair of slits farther from said heater part in said thickness direction than at a second slit of said pair of slits closer to said heater part in said thickness direction.
Miyashita teaches a gas sensor for detecting a predetermined gas component in a measurement gas includes a sensor element in which an opening of a first gas inlet and an opening of a second gas inlet for introducing the measurement gas from an outside are provided at one end (Abstract). Miyashita further teaches a first gas inlet 10 and a second gas inlet 11 bringing in the measurement gas from the outside into the inside of the sensor element 101. The first gas inlet 10 includes an opening 10a which is open to the outside on a surface of an end of the sensor element 101, and the second gas inlet 11 includes an opening 11a which is open to the outside on the forward end surface 101A ([para. 0031] and Fig.1). Fig.2 shows that the opening 10a having a size x1 in a vertical direction and a size y1 in a horizontal direction; while the opening 11a having a size x2 in the vertical direction and a size y2 in the horizontal direction [para. 0059]. With respect to the openings 10a and 11a, when letting the sum of the sizes x1 and x2 of the vertical direction be X, it is preferable to set the value of X obtained by adding x1 and x2 greater than or equal to 8 μm and less than or equal to 60 μm [para. 0061], which suggests any combination of the values of x1 and x2 including x1<x2 as long as the value of X=x1+x2 falling within the range of 8 μm to 60 μm. When x1<x2, the diffusion resistance is higher at a first slit (slit 10a) of the pair of slits (slits 10a and 11a) farther from the heater part in the thickness direction than at a second slit (slit 11a) of the pair of slits closer to said heater part in the thickness direction.
Sakakibara and Miyashita are considered analogous art to the claimed invention because they are in the same field of a gas sensor for measuring NOx. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of slits in the diffusion-control portion of Sakakibara to provide the pair of slits with a vertical size of a first slit farther from the heater part in the thickness direction (i.e., x1 of the first slit 10a) being smaller than the vertical size of a second slit closer to the heater part in the thickness direction (i.e., x2 of the second slit 11a) and X=x1+x2 falls within the range of 8 μm to 60 μm, as taught by Miyashita, because it would prevent water droplets from entering into the sensor element through the openings (abstract and [para. 0063] in Miyashita). The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. When x1<x2, the diffusion resistance is higher at a first slit (slit 10a) of the pair of slits (slits 10a and 11a) farther from the heater part in the thickness direction than at a second slit (slit 11a) of the pair of slits closer to said heater part in the thickness direction.

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Miyashita et al. (US 2019/0120791A1) teaches a gas sensor and nitrogen oxide sensor having slit upstream-side and downstream-side diffusion resistance portions. Kurachi et al. (US 2004/0188251A1) teaches a gas sensor wherein the inner pump electrode does not contain the bottom electrode portion. Nakagaki et al. (US 2003/0201171A1) teaches a NOx-decomposing electrode and NOx concentration-measuring apparatus wherein the inner pump electrode does not contain the bottom electrode portion. Oya et al. (US 2007/0119708A1) teaches a sensor deterioration judging apparatus and sensor deterioration judging method wherein the inner pump electrode does not contain the bottom electrode portion. Tominaga et al. (US 2017/0276636A1) teaches sensor element and gas sensor wherein a slit width of the first diffusion control part 11 on an entrance side is larger than a slit width on an exit side. Horisaka et al. (US 2011/0036715A1) teaches a gas sensor wherein the inner pump electrode has a tunnel form structure. Kato et al. (US Pub. No. 2003/0136674A1) teaches that the first diffusion rate-determining section 26 includes the slit 110 located between gas inlet and the first internal space 18, as shown in Fig.14. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795                                                      

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795